Title: To George Washington from Samuel Holden Parsons, 16 September 1780
From: Parsons, Samuel Holden
To: Washington, George


                        
                            Sir
                            Camp 16th Septr 1780
                        
                        The total Derangment of our Affairs arising from a Variety of Causes & the inadequate Supplies made
                            by the public for any important Offensive Operation against the Enemy renders any attempt of Consequence hazardous
                            & to be undertaken with Caution; yet the Crisis to which our Affairs are reduc’d renders every Exertion to close
                            the War necessary & will, in my Opinion, justify almost every Hazard.
                        it appears to me that our Character as a Nation will be exceedingly lessen’d in the Eyes of the People of
                            Europe, if the Enemy are sufferd to hold the Country they have conquer’d without gaining any important Advantages over
                            them this Campaign; the Spirit of Oposition to the common Enemy will decrease in the Country and our Prospects to a new
                            Campaign the coming Year are gloomy & aford us but very faint Hopes of being in better Circumstances than at
                            present.
                        I am therefore of Opinion, that if a naval Strength sufficient to command the Seas should arrive by the 10th
                            of October, and we are provided with military Stores for the Purpose, that our Operations ought to be directed against New
                            York; if we succeed in my Opinion the War ends with the fall of that City—if a Fleet does not arrive by that Time but
                            should afterward arrive; I am of Opinion our Force can be applied in no better Manner than in regaining the two States now
                            in Possession of the Enemy, leaving a Sufficient Strength to keep Possession of the passes in the Highlands.
                        Should a naval Force sufficient arrive in Season, and our Numbers or other Preparations not render an Attempt
                            upon New York probable to Succeed I am of Opinion the Reduction of Nova Scotia Penobscott & Bermuda will be easily
                            effected & probably not interfere with a winter Campaign to the Southward; and many very important Advantages will
                            result from our Success—however I think this Object should not interfere with a Southern Expedition.
                        But should not such additional naval Strength arrive as to render these Objects practicable; to give such
                            Protection to the Country against the Ravages of the Enemy as our Strength will admit is the Object which next presents
                            itself. to effect which I believe we ought to detach 2500 or 3000 Men to Virginia or Carolina & with the Remainder
                            take some secure post from which we can give the greatest Protection to the Country we shall be able, and should there be
                            a remaining Force Sufficient an Expedition may be formed against the upper Canada which may promise Success &
                            considerable Advantages in the Result. I am with the highest Esteem Yr Excellencys Obedt Servt
                        
                            Saml H. Parsons
                        
                    